                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                               WESTERN DMSION
                                 No. 5:19-CR-493-D


UNITED STATES OF AMERICA,                )
                                         )
                  v.                     )                       ORDER
                        )
TROYVONDEVONTAECARROL~)
                        )
             Defendant. )


       On July 12, 2021, defendant filed a motion to clarify appeal status [D.E. 66]. On April 23,

2021, defendant appealed to the United States Court ofAppeals for the Fourth Circuit [D.E. 58], and
                                    )


the appeal remains pending. Defendant may contact his attorney of record for further information.

       SO ORDERED. This J1 day of August 2021.



                                                      ilMHs~~D~VERm
                                                       United States District Judge




            Case 5:19-cr-00493-D Document 68 Filed 08/17/21 Page 1 of 1
